Citation Nr: 1539423	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-24 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant served in the Recognized Guerrillas from November 1944 to May 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision, which in pertinent part denied entitlement to nonservice-connected pension benefits.  The appellant disagreed and perfected this appeal.  

In January 2015, the RO denied service connection for glaucoma and hypertension, and also denied entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.  To date, the appellant has not disagreed with the decision and these issues are not for consideration.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant does not have the requisite service to qualify for basic eligibility for nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 101, 107, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.7, 3.40, 3.41 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Because the outcome of this claim is determined by applicable law rather than disputed facts, the notice and assistance provisions under the VCAA do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In making this determination, the Board acknowledges Tagupa v. McDonald, 27 Vet. App. 95 (2014), wherein the United States Court of Appeals for Veterans Claims (Court) found that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority to verify the nature of the Veteran's service.  

This case, however, is distinguishable from Tagupa because the appellant already has verified recognized guerilla service.  As explained below, this service is not legally sufficient for purposes of entitlement to pension.  Thus, a remand for further verification of this service would serve no useful purpose and is not required.  See Sabonis v. Derwinski, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided).

Analysis

At the outset, the Board acknowledges that entitlement to nonservice-connected pension benefits was previously denied in January 2002 because there was no legal entitlement to such benefits (i.e., no qualifying service).  The appellant did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Additional relevant service records were received from the NPRC subsequent to this decision and thus, the Board will reconsider the claim on the merits.  See 38 C.F.R. § 3.156(c) (2015).  

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces as organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits, which do not include pension benefits authorized by chapter 15, title 38, U.S. Code. 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  In other words, the law provides that nonservice-connected pension benefits are not available to a claimant who served in the recognized guerrilla forces, the New Philippine Scouts, or the Philippine Army.

In this case, the threshold question is whether the appellant has qualifying service such that he has basic eligibility for nonservice-connected pension benefits.  In his December 2011 VA Form 21-526, Application for Pension, he reported service from November 1944 to June 1945 with "H Co. 2nd Bn 86th Inf BAC".  He also reported Reserve service in the Philippine Army from July 1973 to February 1974.  A June 1946 affidavit from the Commanding Officer of "H Co." indicates that the appellant enlisted and joined that company, which was a recognized guerilla unit.  On a May 1991 Philippine Veterans Affairs Office (PVAO) Application for Old Age Pension, he reported WWII guerilla service.  

An April 2001 statement from the Post Commander of the Veterans Federation of the Philippines (VFP) indicates the appellant was a World War II veteran and a bonafide member of the VFP.  An "Award" from the Office of the President, Republic of the Philippines shows that he received numerous service decorations during World War II.  An October 2002 Certification from General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General, lists his military status as "[Recognized Guerrilla]".

In May 2009, the RO requested verification of service.  The VA Form 3101 indicates that the appellant's name was listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by the Manila RO.  In a September 2009 response, NPRC requested that they furnish AGO PA Form 23 from the Adjutant General - Philippine Army.  

In March 2010, the RO requested reverification of service due to variation/additional names and name of spouse.  Records responsive to this request were received in May 2010 and include an Affidavit for Philippine Army Personnel (AGO PA Form 23).  The records show recognized guerrilla service from November 1944 to May 1945; he was inactivated and processed from May 1945 to June 1945.

On review, the evidence does not reflect service other than that with the Philippine Army, to include the recognized guerillas.  As detailed above, this service does not satisfy the statutory or regulatory requirements which define "active military service" necessary to establish basic eligibility for entitlement to nonservice-connected pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

The Board acknowledges that in May 2010, the appellant was notified he was eligible to receive a one-time payment from the "Filipino Veterans Equity Compensation Fund" (FVEC Fund).  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5; 123 Stat. 115 (enacted February 17, 2009).  The requirements for eligibility for payment from the FVEC Fund differ from those required for nonservice-connected pension benefits.  As such, the grant of those benefits does not dictate eligibility to pension benefits.

In summary, the basic eligibility criteria for establishing entitlement to nonservice-connected pension have not been met, and the claim must be denied as a matter of law.  See Sabonis.  


ORDER

Basic eligibility for nonservice-connected pension is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


